Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 remain for examination, wherein claim 1 is an independent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Wen et al (CN 1417369 A, listed in IDS filed on 3/21/2022, with on-line translation, thereafter CN’369). 
Regarding claim 1, CN’369 teaches a low density blocky metal-glass with formula Zra-[Nbx(Ti)1-x]b-(CuyNi1-y)c-[Al]d. The comparison of the composition ranges between the alloy composition disclosed by CN’369 and those of the instant claim 1 is listed in the following table. All of the alloy composition disclosed by CN’369 (Abstract, examples, and claims of CN’369) overlap the claimed alloy composition ranges. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition as claimed since CN’369 teach the same Zr based metal-glass throughout whole disclosing range.

Element
From instant Claim 1 (in at %)
From CN’369 (in at%)
Closest Example (Zr-Nb-Ti-Cu-Ni-Al) in table 1
overlapping range
(in at%)
Zr
62-67
25-66
55 (close)
62-66
Nb
1-5
1-15
2 (within)
1-5
Ti
0.5-2
1-15
5 (within)
1-2
Cu
12-15
8-20
16 (close)
12-15
Ni
8-10
8-20
12 (close)
8-10
Al
7.5-8.5
5-30
10 (close)
7.5-8.5

From instant claim 2


Overlapping range
Zr+Nb+Ti
65-70
27-96
62 (close)
65-70

From instant claims 3 and 6



Nb+Ti
5 or less
1-15
7 (close)
1-5
Nb/Ti
1-8
1/15-15/1
2/5
1-8 

From instant claims 4, 7,and 9



Tx
85 K or more
70-105K
91 K(within)
85-105K

From instant claims 5, 8, and 10-11



Plastic strain (f)
10% or more
--
--
MPEP 2112 01 and 2145 II


Regarding claims 2-3 and 6, the claimed sum of Zr, Nb, and Ti (cl.2), sum of Nb and Ti, and ratio of Nb/Ti (cl.3 and 6) are recognized as equations fully depend on claimed alloy composition ranges of Zr, Nb, and Ti (Eq in cl.2); Nb and Ti (Eq in cl.3 and 6). It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the contrary, the selection of the proportions of Zr, Nb, and Ti form CN’369 in order to meet the claimed equations would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. 
Regarding claims 4,7, and 9, the claimed Tx is recognized as a material property fully depends on the alloy composition and microstructures. CN’369 teaches the similar Zr based metal-glass composition as claimed in the instant invention, the claimed Tx would be highly expected by the alloy of CN’369. MPEP 2112 0 and 2145 II. Actually, the Zr-Nb-Ti-Cu-Ni-Al example in table 1 of CN’369 having Tx 91K, which is within the claimed Tx range.
Regarding claims 5, 8, and 10-11, the claimed plastic strain is recognized as a material property fully depends on the alloy composition and microstructures. CN’369 teaches the similar Zr based metal-glass composition as claimed in the instant invention, the claimed plastic strain would be highly expected by the alloy of CN’369. MPEP 2112 0 and 2145 II. 

Notes: Lin et al (US 5,735,975) is cited as reference(s) only.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734